Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15, 16, 17, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 20 recites “wherein an end surface of the organic insulating film overlapping the second wiring is covered with an insulating film or a transparent conductive film in the second region not overlapping the second substrate.” Reviewing corresponding disclosure of pending application, it is specifically stated that the end surface of the organic insulating film overlapping the second wiring at the end may be covered with transparent insulating film instead (see paragraph 88, “The inorganic insulating film IF may be formed of a transparent insulating film (ITO, IZO, etc.)”), the disclosure is completely silent regarding a transparent conductive film formed on or around organic insulating film or second wiring. The corresponding claimed subject matter therefore lack written description that applicant had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikawa, US 20150356937 (hereinafter “Fujikawa”). 
claim 12, Fujikawa discloses a display device (fig. 1, paragraph 64, LCD display device) comprising: 
a first substrate (fig. 1, fig. 7, paragraph 64, active matrix substrate 2), and a second substrate arranged opposite the first substrate (fig. 7, paragraph 64, liquid crystal layer 18 oppose to substrate 2), and including, on a first substrate, a display region and a frame region formed around the display region in a plan view (fig. 1, paragraph 65, “the matrix region H functions as an effective display region of the liquid crystal display device 1”); 
a plurality of pixels (fig. 2, paragraph 72, plurality of pixels P), a plurality of scanning signal lines (fig. 2, paragraph 72, 319, plurality of gate lines G1 to GN connected to gate driver as scanning lines), and a plurality of video signal lines arranged in the display region (fig. 2, paragraph 72, 5, data lines D1 to Dm as video signal lines)”; and 
a plurality of video signal wirings electrically connected to the plurality of video signal lines (fig. 4, fig. 5 paragraph 89, video signal lines 17 containing plurality of sections), and a plurality of terminal sections for feeding a video signal to the plurality of video signal wirings (claim 14, “plurality of terminals are provided to input external signals to the plurality of data lines or the plurality of scanning lines,”), the video signal wirings and the terminal sections being arranged in the frame region (see fig. 4, fig. 5, paragraph 81, frame region Sa and Ta wherein video signal wiring and terminal section are arranged, paragraph 66, “a plurality of terminals T are provided on the base material of the active matrix substrate 2”, 
wherein in a region between each of the terminal sections and each of the video signal lines, each of the video signal wirings arranged in the frame region comprises: 
a first wiring (fig. 7, paragraph 96, lines 17 e) formed on a first wiring layer (see illustrated figure below) and including one end connected to a terminal to which a driving circuit is connected (fig. 1, paragraph 66, “a plurality of terminals T are provided on the base material of the active matrix substrate 2. As shown in FIG. 1, a data driver (as will be described later) composed of a driver IC 100 is connected to the terminals T.”); 
a second wiring (fig. 7, paragraph 96, line 17 b) formed on a second wiring layer (see illustrated figure below) different from the first wiring layer and including one end connected to a second end of the first wiring (fig. 7, paragraph 96, line 17 b and line 17 e connected at one end); and 
a third wiring (fig. 7, paragraph 96, line 17 a) formed on the first wiring layer and including one end connected to a second end of the second wiring (paragraph 96, line 17 a connected to line 17 b at the end), 
a second end of the third wiring is connected to the video signal lines via a fourth wiring (fig. 7, paragraphs 113, drain electrode 15 d connected to line 17 a, fig. 2, paragraph 74, drain electrode of pixel connected to video signal lines D) formed on the second wiring layer, 
the first wiring layer is formed on a side closer to the first substrate than to the second wiring layer, the first substrate includes a first region overlapping the second substrate and a second region exposed from the second substrate, the first wiring and the one end of the second wiring are in the second region, and the third wiring and the other end of the second wiring are in the first region (see illustrated figures below mapping claimed subject matter of disclosed embodiment from fig. 7 of pending application and disclosure of Fujikawa, fig. 7, substrate 2 include region exposed from substrate 18, with first and third wiring 17 e and 17 a formed on side closer to substrate 2 and second and fourth wiring 17 b and 15 d formed on side closer to substrate 18, first wiring 17 e and one end of second wiring 17 b are in the second region and other end of second wiring 17 b and third wiring 17 a are in first region).


    PNG
    media_image1.png
    1227
    1183
    media_image1.png
    Greyscale



Regarding claim 13, Fujikawa discloses the display device according to claim 12, wherein the first wiring layer is a layer on which the plurality of scanning signal lines are arranged, and the second wiring layer is a layer on which the plurality of video signal lines are arranged (see Fujikawa fig. 7, paragraph 114, gate electrode 15 g, gate lines, the first wiring 17 e and third wiring 17 a are made in the same lower conductive layer, “as in the case of the gate electrode 7g and the gate line G, the gate electrode 15g is made of the first conductive layer (lower-layer metal film)”, paragraph 115, the data line D, fourth wiring 15 d, and second wiring 17 b are made in same upper conductive layer “as in the case of the source electrode 7s, the drain electrode 7d, and the data line D, the source electrode 15s and the drain electrode 15d are made of the second conductive layer (upper-layer metal film)”).

Regarding claim 18, Fujikawa discloses the display device according to claim 12, wherein each material for the first wiring and the third wiring formed on the first wiring layer, and each material for the second wiring and the fourth wiring formed on the second wiring layer differ from each other, and a specific resistance of each material for the second wiring and the fourth wiring is lower than a specific resistance of each material for the first wiring and the third wiring (see fig. 7, first wiring 17 e, third wiring 17 a are made in a lower-layer metal film, while second wiring 17 b and fourth wiring 15 d are made in an upper-layer metal film, paragraph 97, line made in lower-layer metal film and upper layer-layer metal film are made different from each other, paragraph 108, “The g-th video signal line 17 includes the first line portion 17 a made of the first conductive layer (lower-layer metal film) and the second line portion 17 b made of the second conductive layer (upper-layer metal film) in the inner line region Ia. The electrical connection between the first line portion 17 a and the second line portion 17 b is maintained by the inner connection portion 17 c, in , herein specific resistance is interpreted as a specific property related resistance of a material, and upper-layer metal film in which second and fourth wiring are made have lower sheet resistance than lower-layer metal film in which the first wiring and third wiring are made).

Regarding claim 19, Fujikawa discloses the display device according to claim 18, wherein each thickness of the second wiring and the fourth wiring is larger than each thickness of the first wiring and the third wiring (see Fujikawa fig. 17, overall thickness of the second wiring 17 b and the fourth wiring 15 d in vertical direction is larger than overall thickness of the first wiring 17 e and the third wiring 17 a in vertical direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa, as applied in claims, and in further view of Miyamoto et al, U.S. Pat. Pub. US 20150077317 (hereinafter “Miyamoto”).
Regarding claim 14, Fujikawa discloses the display device according to claim 13.
Fujikawa does not disclose in particularity wherein opposite surfaces of the second wiring and the fourth wiring to the first substrate are covered with an organic insulating film.
Fujikawa does disclose opposite surfaces of the second wiring and the fourth wiring to the first substrate are covered with protective film (fig. 7, second wiring 17 b and fourth wiring 15 b covered with protective film 13, paragraph 75). Fujikawa only does not disclose in particular the protective film is an organic insulating flim.
It is well known, however, in the art of active matrix display device, that connection wiring for signal transfer may be covered with organic insulating film for insulation, such as disclosed by Miyamoto, which an active matrix display device with 
Fujikawa discloses an active matrix display device with connecting wiring connecting signal wires, Miyamoto discloses similar active matrix display device with organic insulating layer on connection wirings. It would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the concept of disposing organic insulating layer on top of connection wirings, such as disclosed by Miyamote, into display device of Fujikawa with protective film over connecting wiring comprising of first to fourth wirings, such the protective film is inorganic insulating film, to constitute wherein opposite surfaces of the second wiring and the fourth wiring to the first substrate are covered with an organic insulating film, the result would have been predictable and would result in connection wiring transferring video signals to be insulated and protected from other electrical component, while the pixel matrix receive video signals in order to drive display device to function as intended. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa in view of Miyamote, as applied in claims above, and in further view of Kubota et al., US 20170097529 (hereinafter “Kubota”).
claim 20, Fujikawa in view of Miyamote discloses the display device according to claim 14. Fujikawa in view of Miyamote does not disclose in particular wherein an end surface of the organic insulating film overlapping the second wiring is covered with an insulating film or a transparent conductive film in the second region not overlapping the second substrate.
In similar field of endeavor of forming insulating layer in display device (fig. 1, paragraph 71), Kubota discloses organic insulating film may be covered by inorganic insulating film to improve sealing function (paragraph 11, “wherein at least one protruding portion is formed from the inclined surface of the organic insulating film at the region sandwiched by the adjacent connecting wires toward an edge portion of the second inorganic insulating film, the protruding portion has a shape whose width and thickness are reduced toward a tip end, and the organic insulating film including the protruding portion is covered with the second inorganic insulating film.” paragraph 28, “because the end portion of the organic insulating film, including the tip end of the protruding portion, is covered with the second inorganic insulating film, moisture in the air does not enter from the end portion of the organic insulating film to reduce reliability of the wires.”)
Fujikawa in view of Miyamote discloses display device with exposed protective layer (Fujikawa fig. 13) constituted of organic insulating film (see combination in rejection of claim 14). Kubota further discloses the concept of covering organic insulating film with inorganic insulating film to improve moisture sealing, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of including inorganic insulating film on top of organic insulating film to improve wherein an end surface of the organic insulating film overlapping the second wiring is covered with an insulating film or a transparent conductive film in the second region not overlapping the second substrate, the result would have been predictable and would provide the benefit of additional environmental sealing while allowing insulating layer perform the intended function. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PEIJIE SHEN/Examiner, Art Unit 2694    


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694